BARFIELD, Chief Judge.
We quash the trial court’s order transferring the cause to the county court. Once a cause has been transferred to the circuit court pursuant to Florida Rules of Civil Procedure 1.060(a) and 1.170(j) because the good faith demand of the counterclaim exceeds the jurisdiction of the county court in which the action was pending, jurisdiction remains in the circuit court regardless of whether some or all of the counts of the counterclaim are thereafter dismissed. See National Juice Corporation v. Gilligan, 63 So.2d 914 (Fla. 1953); Gordon v. Goodrich, 347 So.2d 715 (Fla. 3d DCA 1977); Watt v. Bill Branch Chevrolet, Inc., 292 So.2d 56 (Fla. 2d DCA 1974). See also City of Miami v. Jafra Steel *377Corporation, 184 So.2d 178 (Fla.1966); A-One Coin Laundry Equipment Co. v. Waterside Towers Condominium Association, Inc., 561 So.2d 590 (Fla. 3d DCA 1990). We decline to address the remaining issues presented by the petitioner, because they are inappropriate to this certiorari proceeding.
JOANOS and KAHN, JJ., concur.